S©0o AHN DWN BPW NY

Oo NO NO NO HN WN KN HN HD HR Re HR Ke Re Re ee Se eS
ADNAN ND Nn BP WN KH TD OU BNI DB nH BW NBO KF CO

Ly

ase 5:19-cv-01466-E Document 22 Filed 06/01/20 Page 1of1 Page ID #:630
ase 5:19-cv-01466-E

Troy D. Monge, Esq.

Law Offices of Martin Taller, APC

2300 E. Katella Ave, Suite 440

ANAHEIM, CALIFORNIA 92806

TELEPHONE (714) 385-8100

FACSIMILE (714) 385-8123

troymonge@hotmail.com

Attorney Bar #217035

Attorneys for Janet Salazar

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JANET SALAZAR, ) No. EDCV 19-1466-E

)
Plaintiff, ) [PROFSSED| ORDER AWARDING
) EQUAL ACCESS TO JUSTICE
V. ) ACT ATTORNEY FEES AND

) COSTS

ANDREW SAUL, )

Commissioner of Social Security, )
)

Defendant. )

)

 

Based upon the parties’ Stipulation for Award and Payment of Attorney
Fees:

IT IS ORDERED that the Commissioner shall pay attorney fees and
expenses the amount of TWO THOUSAND NINE HUNDRED FOURTEEN
DOLLARS and NO CENTS ($2,914.00), and costs under 28 U.S.C. § 1920 in the
amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C,
§§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.

Whine pea

THE HONORABLE CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE

 

 

 
